Citation Nr: 1628131	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-36 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder.

5.  Entitlement to service connection for seizures.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1980 to May 1983. 

These matters are before the Board of Veterans' Appeals (the Board) on appeal of January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which denied service connection for bipolar disorder and seizures and confirmed and continued the previous denials of service connection for a head injury, memory loss and headaches on the basis that new and material evidence had not been submitted.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Lincoln, Nebraska RO in November 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a February 2013 decision, the Board reopened the Veteran's claims for service connection for a head injury, memory loss and headaches and denied the Veteran's claim for service connection for a head injury, memory loss, headaches, and an acquired psychiatric disorder to include bipolar disorder and seizures.

The Veteran appealed the Board's February 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum decision, the Court vacated the Board's decision and remanded these matters to the Board for development and readjudication. 

In January 2015, the Board remanded these issues for additional development.

The Board notes that the record indicates that the Veteran has been diagnosed with a number of psychiatric disorders by various health care providers, including bipolar disorder and mood disorder not otherwise specified (NOS).  The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will accordingly consider entitlement to service connection for any and all psychiatric disorders, to include bipolar disorder.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The Veteran suffered injuries, including a head injury, memory loss, an acquired psychiatric disorder to include bipolar disorder and seizures, in a motor vehicle accident (MVA) on May 15, 1982, as a result of his own willful misconduct due to alcohol abuse. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a head injury have not been met.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2015).

2.  The criteria for service connection for memory loss have not been met.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2015).

3.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2015).

4.  The criteria for service connection for an acquired psychiatric disorder to include bipolar disorder have not been met.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2015).

5.  The criteria for service connection for seizures have not been met.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in November 2009 and December 2009 letters, prior to the date of the issuance of the appealed January 2010 rating decisions.  The November 2009 and December 2009 letters explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the report of a March 2006 VA examination.  The examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the March 2006 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, in its June 2014 Memorandum decision, the Court vacated the February 2013 Board decision and remanded these matters to the Board for development and readjudication.  Per the Memorandum decision, the Board remanded these issues in January 2015.  In its remand, the Board instructed the RO/Appeals Management Center (AMC) to obtain any accident reports related to any motor vehicle accidents on May 15, 1982 from the Leesville, Louisiana Police Department.

Per the January 2015 remand instructions, the AMC in a February 2015 letter, contacted the Leesville, Louisiana Police Department and requested the accident reports related to any motor vehicle accidents on May 15, 1982.  Per the Board instructions, the letter specifically asked the Police Department to not rely on the Veteran's name but rather they should attempt to find an accident report based on the date of the accident or any relevant search terms.

In a February 2015 letter, the Leesville, Louisiana Police Department responded that they did not have an accident report related to the Veteran or any accidents on May 15, 1982 as their system did not contain records dated before 1999.

In light of the above, the Board finds that the RO substantially complied with the January 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, to include the Veteran's November 2011 hearing testimony.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter.  The Veterans Law Judge inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include psychosis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as psychosis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under the law, veterans are entitled to a presumption that injuries incurred during active service were "incurred in the line of duty" and not the result of the veteran's misconduct.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (citing 38 U.S.C.A. § 105(a)).  This presumption may be rebutted if the government demonstrates by a preponderance of the evidence that the in-service injury was caused by or resulted from willful misconduct or by abuse of alcohol or drugs. 

Alcohol consumption or alcohol abuse alone does not necessarily constitute willful misconduct such that service connection should be denied.  See 38 C.F.R. § 3.301(c) (2) (2015) ("The simple drinking of alcoholic beverage is not of itself willful misconduct."); see also Martin v. McDonald, 761 F.3d 1366, 1371 (Fed. Cir. 2014) ("Congress has taken action indicating that alcohol abuse and willful misconduct ... are not coextensive.").

However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c) (2).  Proximate causation must be established when injuries sustained as a result of the drinking of alcoholic beverages are considered to be willful misconduct.  See Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

The Veteran does not bear the burden of proving that his injury was not the result of willful misconduct; rather, VA bears the burden of proving that it was. See Holton, supra.  In such cases, VA must set forth evidence that shows by preponderance that the in-service injury was proximately caused by an act of willful misconduct by the Veteran.  See Thomas v. Nicholson, 423 F.3d 1279, 1283 (Fed. Cir. 2005) (supporting preponderance of the evidence as the proper evidentiary standard to rebut the line-of-duty presumption); see also Myore v. Brown, 9 Vet. App. 498, 503 (1996) (remanding the Board's denial of benefits based on willful misconduct).

Factual Background

The Veteran contends that his claimed head injury, memory loss, headaches, acquired psychiatric disorder to include bipolar disorder and seizures disabilities are the result of a motor vehicle accident he endured while in service in May 1982.  The Veteran testified at his November 2011 hearing that while his car was involved in the accident, he in fact was the passenger of the vehicle.  He stated that a friend of his, a fellow soldier, offered to drive his car back to his post from a little lake off of Fort Polk where the Veteran had been fishing.  When driving the Veteran's car home, the soldier crashed into a tree and the Veteran did not wake up until he was in the hospital.  He was informed that his vehicle was in the junk yard where there was a big hole in the passenger's side.  Upon his return from a 30 day period of leave, he was informed that the soldier who had been driving the car had been kicked out of the military with a dishonorable discharge.

The Veteran's service treatment records reflect that in May 1982 the Veteran received Emergency Care and Treatment after his car went off the road and hit a tree.  There was no indication whether there was a possible third party.  The history was obtained from the Veteran and he was transported to the emergency room by the Leesville Police.  It was noted that the Veteran was conscious upon arrival to the emergency room.  The treating physician also noted that the Veteran had the smell of alcohol on his breath.  

Previously, in December 1981, the Veteran was disciplined for being drunk and disorderly in a public place while being stationed in Germany.  In February 1982, the Veteran presented to the emergency room with a bite to his right thumb and a bruise to his left hip.  He was alerted and oriented but presented with alcohol on his breath.  Four days later, he again presented with a superficial scar above his right eye.  He reported that he took drugs and his pupils were slow to react to light.  The treating physician noted that the Veteran smelled strongly of alcohol.  In March 1982, the Veteran suffered a hematoma to his right eye after he fell in the hallway.  The Veteran reported that he had drunk "quite a bit of alcohol".

In April 1983 the Veteran declined a separation examination.

In a December 2001 mental health note, a VA social worker noted that the Veteran reported drinking beer since the age of 13.  It was noted that the Veteran had gotten into trouble while in service because of his drinking.  He noted that while stationed at Fort Polk he was drunk and in a car accident where he suffered a bad head wound.  He noted that this was the first time where he realized that he had problems with alcohol.  It was also noted that the Veteran may have some memory loss due to his head injury and/or his drinking.

A June 2005 VA mental health note reported that the Veteran had a history of alcohol dependence and opiate abuse.

An August 2005 treatment report provided a diagnosis of substance induced mood disorder.

The Veteran underwent a VA examination in March 2006.  The examiner noted that the Veteran was not a good historian as he complained of memory loss after a motor vehicle accident where he reported that he was the passenger in a car that hit a tree.

In May 2006, the RO attempted to obtain a Line of Duty determination regarding a motor vehicle accident on May 15, 1982.  A Personnel Information Exchange System (PIES) correspondence in August 2006 determined that the document or information requested was not of record.

The Veteran underwent a neurology consultation in September 2008.  A past medical history of polysubstance dependence, alcohol dependence, anxiety disorder and psychosis was noted.  He was assessed with a history and EEG consistent with an epileptic event as well as a history of a remote head injury with loss of consciousness, cocaine use and bipolar disease.

In an April 2010 correspondence, the RO contacted the Leesville, Louisiana Police Department in an effort to obtain the Veteran's police report concerning the motor vehicle accident of May 15, 1982.  However, in an April 2010 letter, the Leesville Police Department informed VA that they were unable to locate records for the Veteran.

In a July 2010 Administrative Decision, the RO determined that the motor vehicle accident on May 15, 1982 in which the Veteran injured his head was considered willful misconduct for VA purposes.  The Administrative Decision noted that the Veteran had a long history of substance abuse and had lost his driver's license in Illinois because of drunk driving.  The Administrative Decision could not ascertain with certainty whether the Veteran was a driver or merely a passenger but the preponderance of the evidence suggested that the Veteran's alcoholism contributed to his accident.

In November 2010, the Veteran testified at a local hearing at the RO before a Decisions Review Officer (DRO).  The Veteran claimed that he had been fishing and afterwards let another gentleman drive his car on the way home which resulted in him crashing into a tree.  The Veteran testified that he was knocked unconscious when his head went through the windshield of the automobile and he was "unconscious the whole time".

A December 2010 PIES request attempted to obtain the Veteran's active duty inpatient clinical records from seizures, bipolar disorder, head injury and memory loss for the month of May 1982 at Fort Polk Hospital.  A PIES response indicated that a search was conducted but no records were located.  

In February 2011 letters, the Veteran's brother and the Veteran's sister both indicated that the Veteran has maintained since the time of the accident that he was the passenger in the car when the motor vehicle accident occurred.

A February 2011 VA psychology consult noted that the Veteran was an "extremely poor historian" as he was often unable to provide precise years for past events.

In March 2011 the National Personnel Records Center (NPRC) issued a Formal Finding on the Unavailability of Federal Records regarding the Veteran's records from Fort Polk Hospital records for 1982.  The NPRC indicated that all efforts to obtain the needed military information had been exhausted; further efforts were futile and based upon these facts, the records were not available.

In March 2011, the Veteran was informed of the efforts made to locate his military clinical treatment records from Polk Hospital in 1992 and that the NPRC was unable to locate the Veteran's service treatment record.  The Veteran was notified that he could submit relevant documents in his possession. 

In its February 2013 decision, the Board determined that entitlement to service connection was not warranted for a head injury, memory loss, headaches, an acquired psychiatric disorder to include bipolar disorder and seizures as the May 1982 motor vehicle accident in which the Veteran's injuries were sustained, was due to the Veteran's willful misconduct.  

In its decision, the Board noted that in an April 2010 correspondence, the RO had contacted the Leesville, Louisiana Police Department in an effort to obtain the Veteran's police report concerning the motor vehicle accident of May 15, 1982.  However, in an April 2010 letter, the Leesville Police Department informed VA that they were unable to locate records for the Veteran.
 
The June 2014 Memorandum decision however determined that VA's duty to assist was not satisfied and that additional development was necessary to attempt to obtain the police report from the motor vehicle accident from the Leesville, Louisiana Police Department.  The Memorandum decision noted that based on the instructions provided by the RO in its April 2010 correspondence, the Leesville Police Department might have erroneously searched only for the Veteran's name and not for the date of the accident or any other potential search terms when attempting to obtain the accident report.  This was significant as there is some question as to whether the Veteran was the driver or the passenger at the time of the accident.  

As a result and in accordance with the June 2014 Memorandum instructions, in January 2015 the Board remanded these issues in order to again attempt to locate a police report from the motor vehicle accident in question without solely relying on the Veteran's name.  

Per the January 2015 remand instructions, the AMC in a February 2015 letter, contacted the Leesville, Louisiana Police Department and requested the accident reports related to any motor vehicle accidents on May 15, 1982.  Per the Board instructions, the letter specifically asked the Police Department to not rely on the Veteran's name but rather they should attempt to find an accident report based on the date of the accident or any relevant search terms.

In a February 2015 letter, the Leesville, Louisiana Police Department responded that they did not have an accident report related to the Veteran or any accidents on May 15, 1982 as their system did not contain records dated before 1999.  The Police Department indicated that a lot of their paper records were unfortunately destroyed in Hurricane Katrina.  Thus, as the accident report is clearly unavailable, there is no reasonable possibility that the missing records may be located or recovered, and any further efforts to do so would be an exercise in futility.

In a June 2016 correspondence, a private physician noted that the Veteran had a long history of alcohol abuse and alcohol related personal and legal problems which had manifested since he entered the Army in 1980.  The physician also noted that the Veteran sustained injuries when he was involved in a motor vehicle accident in May 1982.  The physician opined that the Veteran's in-service traumatic brain injury (TBI) more likely than not caused or exacerbated the physical, cognitive and neuropsychiatric symptoms he had experienced since that time of his accident in service including his headaches, memory loss, seizures and mood disorder.

Analysis

After a careful review of the evidence, the Board finds that the preponderance of the evidence is against the claims for service connection for a head injury, memory loss, an acquired psychiatric disorder to include bipolar disorder and seizures.

As discussed below, the Board finds the Veteran's statements and testimony regarding the circumstances of the motor vehicle accident to be not credible as it is inconsistent with the contemporaneous evidence of record.  Rather, the more credible evidence of record reflects that that the Veteran's claimed disabilities which resulted from the May 1982 motor vehicle accident, were due to the Veteran's willful misconduct.  As such, service connection is precluded for these disabilities, and there is no indication that any additional evidence that may be contained in the service treatment records would benefit the Veteran's claim. 
 
When evaluating the circumstances of the May 1982 motor vehicle accident, the Board notes that when rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.   Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Regarding credibility, as a finder of fact, the Board must determine whether the lay testimony is credible, and in doing so may consider the absence of contemporaneous evidence.   In addition, the Board, as a trier-of-fact, must take into account the unavailability of medical records.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000). 

As noted, in the July 2010 RO administrative decision, it was determined that the injuries the Veteran sustained on May 15, 1982, were a direct result of his willful misconduct.   It was found that the Veteran's alcoholism directly contributed to the accident.  The RO's administrative decision RO noted that the Veteran had a long history of substance abuse and had lost his driver's license in Illinois because of drunk driving.  The RO also noted that the May 15, 1982 emergency room report indicated that the motor vehicle accident occurred when a car went off the road and hit a tree.  The medical report specifically indicated that the Veteran had alcohol on his breath.

The Board acknowledges that veterans are entitled to a presumption that injuries incurred during active service occurred in the line of duty and were not the result of willful misconduct.  38 U.S.C.A. § 105(a) ("An injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in line of duty and not the result of the veteran's own misconduct . . . ."); Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("[S]ection 105(a) creates a presumption that a veteran's in-service injury or disease did not result from his own misconduct.").  However, after review of the record, the Board, as finder of fact, concludes that the evidence rebuts this presumption and the injuries sustained by the Veteran on May 15, 1982 were due to his own willful misconduct.  

First, the Board will address whether the Veteran recent assertions that he was a passenger in the car and not the driver at the time of the accident.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  After having the opportunity to hear testimony from the Veteran and assess his demeanor during the hearing and having thoroughly reviewed the record, the Board, as a finder of fact, finds the Veteran's reports of being the passenger (rather than the driver) at the time of the accident are not credible.  

As noted above, the medical records from the May 15, 1982 motor vehicle accident do not specifically indicate whether the Veteran was the passenger or the driver of his vehicle which struck a tree as there was no notation as to whether there was a possible third party.  The emergency room treatment notes mentioned nothing about the Veteran being a passenger in his own car or the fact that there had been another individual was involved in the accident that had been driving the vehicle.  There is no indication that the Veteran presented with a report that he was a passenger in his own vehicle.

The Board notes that the Veteran has recently maintained that he was unconscious and woke up at the hospital where he found out that the driver of his car had been dishonorably discharged from the military.  However, his recent assertions of losing consciousness and awaking in the hospital are directly contradicted by the contemporaneous treatment record that records that he was in fact conscious upon arrival to the emergency room.  Further, the treating physician also noted that the Veteran had the smell of alcohol on his breath.  The Veteran's recent statements regarding his unconscious arrival at the hospital call into question the veracity of his statements in light of the clear notation in the records that he was in fact conscious and able to communicate with emergency room personnel.  

Notably, the contemporaneous service treatment records also contain no notations or mention of another individual who was either involved in the accident or dishonorably discharged from the service as a result of him driving the Veteran's vehicle into a tree.  Despite describing the alleged driver of his vehicle as an "acquaintance" and "friend", the Veteran testified that he did not know the alleged driver's name, was unaware what unit he was assigned to, did not know whether he was ticketed for the accident or not and that the Veteran was never asked for written statements or questions related to the accident.  Given the significance of the accident and the injuries sustained by the Veteran and the Veteran's reports that the individual he alleges was driving was discharged as a result of the accident, the Board finds it highly unlikely that he would not have been asked to provide a written statement or be asked about the incident by investigators.   Especially if, as was alleged by the Veteran, his unknown acquaintance had been disciplined and discharged from the military.  Simply put, the Veteran's report that an alleged unidentified driver of the Veteran's automobile was dishonorably discharged as a result of the accident lacks credibility.  

Further, the Board notes that while receiving mental health treatment in December 2001, the Veteran noted that when he was stationed at Fort Polk he was drunk and in a car accident where he suffered a bad head wound.  He indicated that this was the first time where he realized that he had problems with alcohol.  Significantly, the Veteran again makes no mention of being a passenger in his own car during the accident and there is no indication as to why this incident would make him realize he had problems with alcohol if he was not responsible for the accident as merely the passenger in his own car.  It was not until after the initial denial of his claim by the RO that the Veteran raised the argument that he was a passenger in the automobile accident.  

The Board has also considered the February 2011 letters of the Veteran's brother and the Veteran's sister in which they both indicated that the Veteran has maintained since the time of the accident that he was the passenger in the car when the motor vehicle accident occurred.  However, having already established that the Veteran is not credible, it is noteworthy that the February 2011 assertions are based on the unsubstantiated and less than credible history provided by the Veteran.  Additionally, the Board notes that while the Veteran was initially denied service connection for his claims in February 2002, the assertions of the Veteran's brother and sister where first submitted 9 years later after the initial denial of the claim.  

Based on the foregoing, the Board concludes that the Veteran was the driver at the time of the accident and his assertions that he was the passenger in the May 1982 motor vehicle accident are not credible.

Having found that the Veteran was the driver at the time of the accident, the Board will now address whether the accident resulted from his willful misconduct.  In so doing, the Veteran's history prior to the accident reveals multiple alcohol related instances in service prior to his motor vehicle accident which resulted in bodily harm or him being disciplined.  Service treatment notes reported multiple instances where the Veteran had either smelled of alcohol or had consumed "quite a bit of alcohol".   The Veteran also reported that he had been drinking beer on the day of the accident and the emergency room note indicated that he smelled of alcohol.  The fact that the Veteran had previously been disciplined for being drunk and disorderly in a public place and had presented with alcohol on his breath while seeking treatment for various injuries on multiple occasions prior to the accident suggest that the Veteran had a history of alcohol use.  

With respect to whether the Veteran's accident was due to the consumption of alcoholic beverages, the Board finds highly significant the Veteran's report during treatment in December 2001 that he was drunk at the time of his accident and that he realized he had problems with alcohol following this incident.  By way of reference, according to Webster's New World Dictionary (p. 236 (1989)), "drunk" is defined as "having the faculties impaired by alcohol" or "of, relating to, or caused by intoxication."  The Veteran's self-described statement of being drunk at the time of the accident shows that the Veteran had consumed alcohol in such a manner that resulted in him being intoxicated.  The Board finds it highly unlikely that the Veteran would have described himself as drunk if he had not been intoxicated.   

Accordingly, the Board concludes that the Veteran was intoxicated at the time of the accident.  In his statement, the Veteran is linking the cause of the accident to him being drunk as a result of his use of alcohol.  At no time has the Veteran reported that he was not drunk or intoxicated at the time of the accident or that he did not consume alcohol.  

Next the Board must determine whether the Veteran's intoxication resulted in the accident in which resulted in his claimed disabilities.  The law is clear that, if intoxication results proximately and immediately in disability or death, the disability or death will be considered to be the result of the person's own willful misconduct.  See 38 C.F.R. § 3.301(c) (2); Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994).  The weight of the evidence shows that the Veteran's intoxication was the proximate cause of his motor vehicle accident on May 15, 1982 and the resultant injuries.  
 
The accident on May 15, 1982 was a one vehicle accident where a car struck a tree causing the Veteran's injuries.  While there are no accident reports associated with the claims file as the records are unavailable, the Veteran had an extensive history of substance abuse that resulted in multiple alcohol related injuries while in service which are documented in his service treatment records showing that his alcohol use in the past has resulted in physical injury.  The evidence shows that while driving a vehicle while intoxicated, the Veteran struck a tree.  The Veteran has not presented a credible explanation for the cause of the accident.  He has merely attempted to place fault on unidentified driver (a contention that the Board has found not credible). 

The Veteran's contemporaneous admission in December 2001 that he was drunk at the time of the inservice accident weighs heavily in this case as it shows that he acknowleged the role that his drinking had on the accident and that he thought there was an association with his drinking and the accident.  Significantly, he provided no other credible explanation such as mechanical failure or environmental hazards that would have resulted in the crash.    

The Veteran's driving after drinking shows a deliberate or intentional wrongdoing.  The fact that the Veteran had sought treatment previously for injuries after drinking shows that he had a knowledge that impairment associated with drinking could result in physical injury.  The fact that he drove after drinking shows a wanton and reckless disregard of the probable consequences of driving after drinking.  Other than his attempt to establish that he was not the driver, which the Board has deemed not credible, the Veteran has not presented anything to suggest that the accident was not the cause of his intoxication.  

Accordingly, the Board finds that the Veteran's willful misconduct is more likely than not the proximate cause of his injuries because he was operating a motor vehicle while under the influence of alcohol at the time of his accident with no other credible explanation given for the cause of the accident.  See 38 C.F.R. § 3.1.  The regulations provide that the simple drinking of an alcoholic beverage is not of itself willful misconduct. 38 C.F.R. § 3.301(c) (2).  As is the case here, the imbibement of a couple or several drinks is not of itself willful misconduct; however, the willful action of operating a motor vehicle under the influence of the alcoholic beverages to the point of intoxication, resulting in him being involved in a motor vehicle accident, is willful misconduct.  The Veteran's statement in 2001 that he was "drunk" at the time of the accident and the contemporaneous medical record showing that the Veteran smelled of alcohol following the accident suggest that the Veteran drank to enjoy its intoxicating effects.  In light of the foregoing, the Board concludes that the presumption that the Veteran's injuries were not the result of willful misconduct has been rebutted.  

The record shows that the Veteran sustained his claimed injuries during as a result of this accident.  That is, the car accident resulting from his drinking was the proximate cause of his claimed injuries.  The Board has considered the lay evidence offered by the Veteran to VA.  This includes his, his siblings and his representative's statements in which they asserted their belief that the Veteran's claimed head injury, memory loss, headaches, acquired psychiatric disorder to include bipolar disorder and seizures disabilities are related to an in-service motor vehicle accident in which the Veteran, while intoxicated, was the passenger in the vehicle.

The Board has considered the lay statements provided by the Veteran and his siblings.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are generally not competent to opine as to medical etiology or render medical opinions.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.")

To the extent that the Veteran claims that his disabilities are related to an in-service motor vehicle accident, the evidence reflects that the motor vehicle accident was as a result of willful misconduct at that time.  As such, service connection is not warranted for his claimed head injury, memory loss, headaches, acquired psychiatric disorder to include bipolar disorder and seizures disabilities.  As the preponderance of the evidence is against the Veteran's claims, service connection must be denied.  38 C.F.R. §§ 3.1(m) & (n), 3.102, 3.301. 


ORDER

Entitlement to service connection for a head injury is denied.

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder is denied.

Entitlement to service connection for seizures is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


